05/21/2021


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No. DA 21-0156
                                                                                Case Number: DA 21-0156




SUSIE ROBERTSON,

       Petitioner / Appellant,

       v.                                               ORDER

MONTANA STATE FUND,

        Respondent / Appellee.



      Upon consideration of the parties Joint Stipulation for Dismissal of Appeal

and good cause appearing,

      IT IS HEREBY ORDERED that the appeal in the above matter is hereby

DISMISSED with prejudice.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           May 21 2021